Case: 14-13599   Date Filed: 10/20/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                             No. 14-13599
                       ________________________

              D.C. Docket No. 6:11-cv-01074-CEH-DAB


L. RONALD BROWN,

                                                           Plaintiff-Appellant,

                                 versus

LASSITER-WARE, INC.,

                                                         Defendant-Appellee.


                       ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (October 20, 2015)
                Case: 14-13599       Date Filed: 10/20/2015       Page: 2 of 3


Before TJOFLAT and HULL, Circuit Judges, and HALL, * District Judge.

PER CURIAM:

       After review of the record and with the benefit of oral argument by counsel

for plaintiff L. Ronald Brown (“plaintiff”) and defendant Lassiter-Ware, Inc.

(“defendant”), this Court finds as follows.

       We find no reversible error in the district court’s August 16, 2013 order

granting the defendant’s motion for summary judgment with respect to the

plaintiff’s claims arising under the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq.; the Age Discrimination in Employment Act, 29 U.S.C. § 621, et

seq.; and the Florida Civil Rights Act, Fla. Stat. § 760.01, et seq.; and denying the

defendant’s motion with respect to the plaintiff’s claims arising under the Family

and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. We also find no

reversible error in any of the district court’s other pretrial rulings.

       We further find that the district court properly submitted the plaintiff’s

FMLA claims to the jury. Following the presentation of the plaintiff’s case at trial,

the defendant moved for judgment as a matter of law on plaintiff’s FMLA claim

pursuant to Federal Rule of Civil Procedure 50(a); the district court took this

motion under advisement. At the conclusion of all evidence, the defendant asked if


       *
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.


                                               2
              Case: 14-13599     Date Filed: 10/20/2015   Page: 3 of 3


it needed to renew its Rule 50 motion; the district court responded that it was not

necessary as the motion was still under advisement, and the district court’s

subsequent order treated the motion as a renewed motion.

      After the jury returned a verdict awarding the plaintiff $250,000 in

connection with his FMLA claims, the district court granted the defendant’s Rule

50 motion and then entered judgment in favor of the defendant on July 18, 2014.

After careful review of the record evidence, we conclude that the district court

erred in granting the defendant’s Rule 50 motion as to the plaintiff’s FLMA claims

and in setting aside the jury verdict. Accordingly, we vacate the district court’s

judgment and remand with instructions that the district court reinstate the jury

verdict and enter judgment in the amount of $250,000 for the plaintiff against the

defendant on the plaintiff’s FMLA claims.

      REVERSED and REMANDED.




                                          3